Citation Nr: 1518602	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-15 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Attorney at Law


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a diagnosis of PTSD that is based on a reported in-service stressor consistent with the circumstances, conditions, and hardships of his service and related to his fear of hostile military or terrorist activity.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

A discussion addressing whether VA's duties to notify and assist the Veteran have been complied with is not warranted.  To the extent necessary, VA has fulfilled its duties to notify and to assist the Veteran in the development of his claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014). 

In light of the determination reached in this case, no prejudice will result to the Veteran by the Board's consideration of this appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Analysis

Upon review of the evidence of record, the Board grants the appeal for service connection for PTSD under the amended July 2010 PTSD regulation.

Service connection may be granted if it is shown the veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Arzio v. Shinseki, 602 F.3d 1343 (Fed. Cir. 2010).

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that: (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. 
§ 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010.  In April 2010, the Veteran filed a claim for depression.  In January 2011, the Veteran stated he would like to re-open his claim for PTSD.  The RO rightfully considered the PTSD claim as a part of the depression claim.  In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, the Veteran contends that he has PTSD as the result of a traumatic stressor that occurred during his service.  As pertinent to this decision, the in-service stressor pertains to the Veteran's fear of hostile military or terrorist activity.  Specifically, he contends that he experienced fear of hostile military activity during the Vietnam War while stationed in Korea.  He claims that hostile Korean soldiers attempted to run his truck off of the road, forcing his truck to the edge of a cliff.  He stated that he feared for his life as he was sure he was going to fall off of the cliff to his death.  He stated that his fear caused him to urinate in his pants.

The Veteran's service personnel records and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  His records and DD Form 214 document that he received medals and awards such as the National Defense Service Medal, Good Conduct Medal, and a Marksman M-14, but there is no award which establishes that he engaged in combat.  Furthermore, he has not established that he was in combat.  Accordingly, 38 U.S.C.A. § 1154(b) is not applicable. 

Service treatment records (STRs) do not reveal complaints, treatment, or diagnosis for PTSD or any other psychiatric disorder. 

As noted above, the Veteran's lay testimony alone may establish the occurrence of his claimed in-service stressor under the new liberalizing regulation for PTSD, if a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).

The Veteran was afforded a VA examination in February 2002.  The examiner found that the in-service stressor was adequate to support a diagnosis of PTSD, and the Veteran's PTSD symptoms were related to the claimed stressor.  The specific stressor relied upon was the Korean soldiers' attempt to run his truck off of the road.  The examiner noted that the Veteran's response to the events involved depression secondary to PTSD and associated losses in work.  The Veteran was diagnosed with PTSD and depressive disorder.

The Board finds the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service.  Records show that the Veteran was stationed in Korea.  The Veteran has provided credible testimony that he was involved in an incident which caused him to fear for his life.  He stated that he feared for his life when hostile Korean soldiers attempted to run his truck off of the road, forcing his truck to the edge of a cliff.  He asserted that he urinated in his pants as he thought he would fall off of the cliff.  

There is no clear and convincing evidence to the contrary.  The U.S. Army and Joint Services Records Research Center (JSRRC) stated that a valid stressor was not given for them to research.  The statement does not meet the standards of clear and convincing evidence.  With resolution of the benefit of the doubt in the Veteran's favor, his lay account to include his place, type, and circumstances of service, establishes the occurrence of the claimed in-service stressor in the present case.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

In sum, giving the Veteran the benefit of the doubt, the Veteran's in-service stressor is sufficient due to the recent liberalizing PTSD regulation.  Accordingly, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for PTSD is granted.


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claim for service connection for a back disability.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Lay statements provided by the Veteran and his ex-wife were added to the claims file after the contracted VA examiner rendered her September 2010 opinion.  The lay statements could potentially affect the examiner's opinion.  Therefore, because the examiner did not have access to all of the evidence in support of the Veteran's claim when she rendered her opinion, an addendum opinion should be obtained. 

Moreover, in the Veteran's August 2011 statement he asserted that he received treatment from different physicians from 1970 to 1980s.  Thus, any outstanding treatment records should be requested.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate steps to contact the Veteran in order to have him provide information referable to all treatment received for his claimed back disability since service.  Copies of any outstanding clinical records should be requested from any identified treatment source and associated with the record.  
The Veteran also should be notified that he can submit copies of treatment records or medical evidence in support of his claim.

2.  Return the claims file to the examiner who provided the September 2010 opinion, if available.  The examiner shall offer an addendum opinion.  Specifically, the addendum opinion must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current back disability had its onset during active service.  If the previous examiner is not available the RO should seek the opinion from another qualified examiner.

The examiner must consider lay statements referable to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The opinion must be based on review of the entire claims file and contain a rationale.

3.  After completing the requested action and any additional development deemed appropriate, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


